UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7317


CARLOS WOODS,

                Petitioner - Appellant,

          v.

ATTORNEY GENERAL OF THE STATE OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-01260-WDQ)


Submitted:   January 24, 2013                Decided:   March 7, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Woods, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos     Woods       seeks    to    appeal     the    district    court’s

August 1, 2012 order denying without prejudice his self-styled

“Motion    for   [T]ranscript         of    Post       Conviction     [H]earing”       and

denying his self-styled “Motion Requesting Judge Change.”                           Woods

filed his notice of appeal prior to the entry on December 3,

2012, of final judgment in the district court.

            We may exercise jurisdiction only over final orders,

28   U.S.C.      § 1291    (2006),         and        certain      interlocutory       and

collateral    orders,     28   U.S.C.       § 1292      (2006);     Fed.   R.   Civ.    P.

54(b); Cohen      v.   Beneficial      Indus.         Loan   Corp.,    337   U.S.    541,

545-47    (1949).      When    a    notice       of    appeal   is    premature,       the

jurisdictional defect can be cured if the district court enters

a final judgment prior to our consideration of the appeal under

the doctrine of cumulative finality.                    Equip. Fin. Grp., Inc. v.

Traverse Computer Brokers, 973 F.2d 345, 347-48 (4th Cir. 1992).

Not all premature notices of appeal, however, are subject to the

cumulative finality rule.             Instead, this doctrine applies only

if the appellant appeals from an order the district court could

have certified for immediate appeal under Fed. R. Civ. P. 54(b).

In re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005).                             Appeals

from “clearly interlocutory decision[s]” cannot be saved under

cumulative    finality.        Id.     at       288    (internal      quotation     marks

omitted).

                                            2
           The   August   1   order   is   not    a   final    order     of   the

district court and is not appealable under the collateral order

exception to the final judgment rule.            The order also is not one

of   the   orders   subject   to   appeal    under     28     U.S.C.    § 1292.

Further, because the district court could not have certified the

order for immediate appeal under Fed. R. Civ. P. 54(b), the

cumulative finality rule cannot apply.            Accordingly, we dismiss

the appeal for lack of jurisdiction.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       DISMISSED




                                      3